Title: From George Washington to a Continental Congress Camp Committee, 6 March 1778
From: Washington, George
To: Continental Congress Camp Committee

 

Gentn
Valley-forge Mar. 6th 1778

However inconvenient, & distressing to the Service in this quarter it may be to part with another Majr General, yet, in obedience to a resolve of Congress I must do it, if neither Genl Putnam nor Heath, in the judgment of the Comee, will answer the purposes of the Command at Rhode Island.
The Comee best know the designs of Congress in assembling a body of Troops in that State; consequently, what kind of an Officer (under our present circumstances) may be made to answer—They also know with more certainty than I do, what will be the determination of Congress respecting Genl Putnam, and of course whether the appointing of him to such a command as that at Rhode Island would fall within their views; it being incumbant on me to observe, that with such materials as I am furnished the work must go on, whether well, or ill, is another matter: if therefore he, and others, are not laid aside they must be placed where they can least injure the Service.
Generals Arnold & Lincoln will not, by Doctr Browns acct just from Albany, be able to take the Field till June—with great respect I am Gentn Yr Most Obedt Servt

Go: Washington

